Citation Nr: 0702593	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  01-09 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left hip, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
hip, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

Service connection for bilateral hip disabilities was 
initially granted in a January 1993 VA rating decision.

In February 2000, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected degenerative joint disease of the bilateral 
hips, then rated 10 percent disabling each.  An August 2000 
rating decision denied the claim, and he appealed.

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at the RO in June 2002.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  Following the June 2002 hearing, 
the Board obtained additional VA treatment records and 
provided the veteran an additional VA examination pursuant to 
the former 38 C.F.R. §§ 19.9, 20.1304 (2002).  The veteran 
subsequently waived his right to have this evidence 
considered by the RO in the first instance.

In an August 2003 decision, the Board denied the veteran's 
increased rating claims.  He filed a motion for 
reconsideration of the Board's decision in September 2003, 
but such was denied in December 2003.

Thereafter, the veteran duly appealed the Board's August 2003 
decision to the United States Court of Appeals for Veterans 
Claims (the Court), which remanded the increased rating 
claims based on a January 2005 Joint Motion for Partial 
Remand (Joint Motion).  In essence, the signatories to the 
Joint Motion agreed that the Board had improperly failed to 
consider the matter of the veteran's entitlement to a total 
disability rating based upon individual unemployability 
(TDIU), which claim the Joint Motion contended was 
"reasonably raised" by the record.

Following the Court's remand, the veteran through his 
attorney requested another hearing before the Board, which 
was scheduled for July 18, 2005.  Without explanation, the 
veteran failed to report for this hearing, and neither he nor 
his attorney has since requested an additional hearing.

Pursuant to the Joint Motion, the Board remanded the 
increased rating claims in October 2005 for the purpose of 
obtaining an additional VA examination addressing both the 
severity of the veteran's bilateral hip disability and its 
effect on his employability.  Such examination was conducted 
in January 2006, and based on its findings the RO increased 
the rating assigned for left hip arthritis to 30 percent and 
the rating assigned for right hip arthritis to 20 percent, 
both effective January 6, 2006.  TDIU was also granted, 
effective the same day.  The case is now once again before 
the Board.

Representation

At the time of the initial August 2003 Board decision in this 
case, the veteran was represented by the Georgia Department 
of Veterans Service.  On appeal to the Court, however, the 
veteran transferred his representation to attorney Sean A. 
Ravin.  Mr. Ravin remained the veteran's authorized 
representative for some time thereafter.  In August 2006, 
however, the veteran submitted a new power of attorney 
authorizing the Georgia Department of Veteran Service to once 
again act as his representative.  See 38 C.F.R. § 20.607 
(2006) [an "appropriate designation of a new representative 
will automatically revoke any prior designation of 
representation"].  In October 2006, the Georgia Department 
of Veteran Service submitted a VA Form 646 [Statement of 
Accredited Representative in Appealed case] on his behalf.

Issues not on appeal

During the course of this appeal, a number of other issues 
have been raised and resolved.  The only issues remaining are 
those listed on the first page of this decision.

As noted above, the principal subject of the Court's remand 
was the matter of TDIU.  This has been resolved with the 
grant of TDIU in February 2006.  Following the February 2006 
rating decision which granted TDIU, the attorney then 
representing the veteran submitted a statement dated in April 
2006 which argued that the veteran "is entitled to a total 
disability rating either on a schedular or extraschedular 
basis."  That contention was obviously absurd in light of 
the previous grant of TDIU.

In July 2006 the RO sent the veteran a letter advising him 
that his attorney's April 2006 statement was overly vague and 
could not be accepted as a valid notice of disagreement.  The 
letter instructed the veteran that if he wished to disagree 
with any aspect of the February 2006 rating decision, he 
clearly identify such issues.  No response to this letter has 
been forthcoming.  Indeed, in the October 2006 VA Form 646 
the Georgia Department of Veteran's Service listed the 
increased rating claims for the bilateral hip disability as 
the only issues remaining on appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the left hip is manifested by severe pain, limited 
mobility, use of a cane or motorized wheelchair, flexion 
limited to 50 degrees, and extension limited to 10 degrees of 
flexion.

2.  The veteran's service-connected degenerative joint 
disease of the right hip is manifested by severe pain, 
limited mobility, use of a cane or motorized wheelchair, and 
flexion limited to 50 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for degenerative joint disease of the left hip are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 and 5252 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for degenerative joint disease of the right hip are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 and 5252 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks and increased rating for his service-
connected bilateral hip arthritis.  He essentially contends 
that the symptomatology associated with this condition is 
more severe than that contemplated by the 30 and 20 percent 
ratings currently assigned.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

As explained by the Board in its October 2003 decision, the 
veteran was sent letters in February and August 2002 which 
were specifically intended to address the requirements of the 
VCAA.  [Following the Board's October 2005 remand, an 
additional VCAA notice letter was sent to the veteran.]  The 
sufficiency of the aforementioned VCAA letters and VA's 
compliance with its duty to assist the veteran in 
substantiating his claim was discussed at length by the Board 
on pages 4-8 of the October 2003 decision.  The Joint Motion 
identified no fault in the either VA's compliance with the 
VCAA or the Board's "reasons and bases" discussion of the 
same.  The Joint Motion instead focused on the Board's 
apparent failure to adequately address a TDIU claim which the 
signatories of the Joint Motion determined was "reasonably 
raised" by the record.  If the parties to the Joint Motion 
believed the Board's VCAA discussion was in any way 
problematical, they would have undoubtedly explained such 
potential error in the body of the Joint Motion.  They did 
not.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[holding that the "Court will [not] review BVA decisions in 
a piecemeal fashion"]; see also Fugere v. Derwinski, 1 Vet. 
App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
[noting that "[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  The Board will therefore not 
regurgitate its prior VCAA compliance discussion here.  

The Board does, however, believe that one final comment 
regarding notice is in order.  The Court recently held in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that complying 
VCAA notice letters must include notice regarding effective 
date.  Because the Board's October 2003 decision was issued 
prior to Dingess, a brief discussion of the applicability of 
that case to the veteran's claim is in order.  

After reviewing the record, however, the Board believes that 
the matter of effective date is rendered moot by the Board's 
denial of an increased rating herein.  In other words, any 
lack advisement as to effective date is meaningless, because 
an effective date is not, and cannot be, assigned in the 
absence of an increased rating.  

In any event, the veteran was provided with notice of the 
type of evidence needed to substantiate the earliest possible 
effective date for either the grant of service connection or 
an increased rating in a letter from the RO dated in March 
2006.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Analysis

Initial matter - the Joint Motion

As explained in the Introduction, the Joint Motion focused 
primarily on the Board's apparent failure to adequately 
address an informal TDIU claim which the signatories of the 
Joint Motion determined was "reasonably raised" by the 
veteran.  The Board complied with the instructions of the 
Joint Motion, remanding the case in October 2005 so that an 
additional VA examination could be conducted to determine the 
effect of the veteran's bilateral hip disability on his 
employability.  Based on the findings of the examination, 
which was conducted in January 2006, the RO granted TDIU.  
The concerns expressed by the Joint Motion have therefore 
been addressed.  

The Board therefore has only to consider higher schedular 
evaluations for the bilateral hip arthritis - an issue on 
which the Joint Motion was largely silent.  Moreover, as 
discussed in the Introduction, higher schedular ratings were 
granted by the RO in February 2006 along with TDIU.  This 
does not moot the appeal, however.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

Because the two increased rating claims here on appeal 
involve the identical provisions of law and a similar factual 
background, the Board will discuss both issues in common 
discussion.

Mittleider considerations

The Board notes that throughout the pendency of this appeal, 
there has been some question as to what portion of the 
veteran's symptomatology is the product of his service-
connected hip disability and what portion is the result of 
nonservice-connected conditions such as morbid obesity (the 
veteran is less than six feet tall and weighs in excess of 
400 pounds).  See 38 U.S.C.A. § 101(13) (West 2002) [noting 
that compensation can only be granted for service-connected 
disabilities].

The evidence surrounding this question is somewhat unclear.  
Accordingly, for the purpose of this decision only, the Board 
will attribute all of the veteran's pertinent musculoskeletal 
symptomatology to his service-connected bilateral hip 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [holding that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].  

Assignment of diagnostic code

The veteran's bilateral hip condition was previously rated 
using Diagnostic Codes 5003, 5010, 5251, 5252, and 5253 
[arthritis/limitation of motion of affected joint].  
See August 2003 Board decision, at 3-4, 19-22; see also 
August 2000 rating decision, at 3.  However, the February 
2006 rating decision changed the diagnostic code to 
Diagnostic Code 5255 [impairment of femur].  

In undertaking its analysis, the Board must review the 
diagnostic code employed on a de novo basis.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
bilateral hip disability, the Board has determined that 
Diagnostic Code 5255 is not appropriate in this case.  That 
diagnostic code contemplates fracture of the femur or other 
impairment of that bone.  Alternatively, malunion of the 
femur with the knee or hip would require consideration under 
Diagnostic Code 5255.  None of these symptoms, however, have 
been demonstrated in the veteran's case.  While radiographic 
evidence has consistently shown degenerative changes and 
other abnormality of the hips, the same studies have not 
shown damage to the femur or fracture of that bone.  X-rays 
taken in June 1999 specifically noted that there was no 
significant deformity of the left femoral head or neck.  
Subsequent studies have not shown otherwise.  Studies of the 
right femoral head and neck have been pertinently negative.  

The most significant X-ray evidence of record shows severe 
degenerative joint disease of the left hip joint, with more 
mild degenerative changes on the right.  
None of the medical evidence of record (including the report 
of multiple VA and private examinations) notes any malunion 
of the hip and femur.  

Accordingly, in the absence of evidence of a femur fracture 
or malunion of the hip and femur, the Board finds that 
Diagnostic Code 5255 is inapplicable in this case.  [As will 
be discussed below, although the Board finds that Diagnostic 
Code 5255 is inapplicable in this case, it will not disturb 
the ratings currently assigned the veteran under this 
diagnostic code]

There is no question that both of the veteran's hips are 
arthritic.  Arthritis is rated based on limitation of motion 
of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.    

Although Diagnostic Codes 5251 and 5253 are potentially 
applicable in that they contemplate limitation of thigh 
motion - one of the veteran's primary symptoms - the maximum 
rating under each code is 10 and 20 percent, respectively.  
Because the veteran is already in receipt of 20 and 30 
percent rating for his hip disabilities, neither of these 
diagnostic codes avail him.  

The only other applicable diagnostic code for the veteran's 
hip disability is Diagnostic Code 5252, which provide rating 
criteria for limitation of thigh flexion.  The Board 
therefore finds that this diagnostic code is the most 
appropriate.
 
Schedular rating

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
rating. Where limitation is limited to 
30 degrees, a 20 percent evaluation is warranted. 38 C.F.R. § 
4.71a, DC 5252.

Thus, to obtain a compensable evaluation under Diagnostic 
Code 5252, hip flexion must be limited to 45 degrees or less.  
The most restrictive range of motion measurements in terms of 
flexion were obtained on examination of the veteran by a 
private physician in November 2000.  Flexion at that time was 
limited to 50 degrees bilaterally, well short of that 
required for an increased or even a compensable evaluation 
under Diagnostic Code 5252.  The most recent range of motion 
measurements recorded as part of the January 2006 VA 
examination noted left hip flexion to 90 degrees and right 
hip flexion to 100 degrees - measurements even father away 
from those needed for an increased rating.  A higher rating 
is accordingly not available under Diagnostic Code 5252.

DeLuca considerations

The Board has considered whether increased disability ratings 
may be warranted for the veteran's bilateral hip disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.

The medical record in the instant case demonstrates pain and 
weakness of the bilateral hip.  It does not, however, appear 
that such symptoms have resulted in any appreciable change in 
range of motion measurements on repeated use.  Although the 
January 2006 VA examiner determined that "increased pain, 
fatigue, and weakness" was exhibited on repetitive use, the 
same examiner reported that such did not result in additional 
limitation of motion.  

Because the diagnostic code which the veteran is rated under 
deals primarily with limitation of motion, and because no 
additional loss of motion on repeated use has been 
demonstrated, an increased schedular rating is not warranted 
under DeLuca.  The current 30 and 20 percent ratings 
adequately compensate the veteran for any functional 
impairment attributable to his bilateral hip disability, 
which includes episodes of pain, fatigability, and limited 
motion.  See 38 C.F.R. §§ 4.1, 4.10 (2006).

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The matter of an extraschedular rating, however, does not 
appear to have been adjudicated by the RO or raised by 
veteran.  The Joint Motion also failed to make any mention of 
an extraschedular rating and did not indicate that the Board 
erred in not considering such in its August 2003 decision.  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
bilateral hip disability. 


ORDER

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the left hip is 
denied.

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the right hip is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


